—Determination of respondent State Liquor Authority, dated August 12, 1998, suspending petitioner’s liquor license for 15 days and imposing a $2,500 fine, upon a finding that petitioner sold liquor to a minor in violation of Alcoholic Beverage Control Law § 65 (1), unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Beverly Cohen, J.], entered December 22, 1998) dismissed, without costs.
Substantial evidence that petitioner violated Alcoholic Beverage Control Law § 65 (1) was provided by the undercover officer’s testimony that an underage auxiliary police officer who accompanied him was served six alcoholic beverages from three different bartenders without being asked for identification. *160Also offered was the auxiliary officer’s driver’s licence and police identification card, both of which demonstrated that he was under the age of 21 at that time (see, O.F.B., Inc. v New York State Liq. Auth., 212 AD2d 373). Noting petitioner’s prior adjudicated violations, including narcotics violations in 1996, the penalty does not shock our sense of fairness (cf., supra). Concur — Nardelli, J. P., Ellerin, Lerner and Rubin, JJ.